DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification





The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions

Applicant’s election without traverse of Invention I: Claims 1-3, 5-7, 9-11, 13-15, and 17-20 in the reply filed on 10/13/2022 is acknowledged. Claims 4, 8, 12, and 16 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “the proportion of the structural unit including a chlorine atom to all the structural units constituting the vinyl copolymer is 88% by mass or less” whereas claim 1, which claim 2 depends on, recites that the “proportion of the structural unit including a chlorine atom to all the structural units… [is] 80% by mass or more”. It is unclear as to whether this limitation was intended to include values that fall below 80% by mass, as required by claim 1, since the range recited in claim 2 has no lower limit. For instance, the range recited in claim 2 sets only a maximum amount and is inclusive of vinyl copolymers having substantially no structural units including a chlorine atom.
It is recommended to amend claim 2 to recite, for example, that “the proportion of the structural unit including a chlorine atom to all the structural units constituting the vinyl copolymer is 80% by mass or more and 88% by mass or less”. This proposed amendment is suggested in view of pg. 45 of the instant specification as well as instant claim 3.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1-3, 5-7, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 10,409,179 B1), in view of Chen et al. (US 7,462,431 B2), and further in view of Hongo (JP H0519507 A) (references herein made with respect to English machine translation attached).

Miyamoto teaches an electrophotographic photoreceptor including a conductive support, a charge generation layer disposed on the conductive support, and a charge transport layer disposed on the charge generation layer. The charge generation layer includes a charge generating material and a vinyl copolymer. The vinyl copolymer includes a structural unit including a chlorine atom, a structural unit including an acyloxy group, and a structural unit including two or more carboxyl groups (or the “polycarboxyl component”). The charge transport layer includes a charge transporting material and a binder resin (Abstract). The proportion of the acyloxy component to all of the structural units constituting the vinyl copolymer is 13.4 mol% or more and 20.0 mol% or less (Col. 2, lines 29-30). Similarly, the proportion of the polycarboxyl component in the vinyl copolymer is 0.5 mol% or more and 1.4 mol% or less with respect to the total amount of all the structural units constituting the vinyl copolymer (Col. 12, lines 11-14).
The chlorine-containing component is a structural unit that includes a chlorine atom and does not include either an acyloxy group or two or more carboxyl groups. The acyloxy component may be any structural unit that includes an acyloxy group. The polycarboxyl component, is a structural unit that includes two or more carboxyl groups and does not include an acyloxy group (Col. 2, lines 32-47). When the charge generation layer includes a vinyl copolymer that includes the chlorine-containing component, the acyloxy component, and the polycarboxyl component, the occurrence of positive ghosting may be reduced (Col. 3, lines 3-10). 
The chlorine-containing component may be a structural unit derived from vinyl chloride or a derivative of vinyl chloride. The chlorine-containing component may be the structural unit represented by General Formula (I) below (Col. 12, lines 32-36):

    PNG
    media_image1.png
    140
    341
    media_image1.png
    Greyscale

In General Formula (I), R11 to R13 each independently represent a hydrogen atom or an alkyl group having 1 to 5 carbon atoms. In particular, the chlorine-containing component may be a structural unit represented by General Formula (1) in which all of R11 to R13 are hydrogen atoms (Col. 12, lines 56-58). This reads on the corresponding limitations recited in claims 9, 10, 11, 13, 14, 15, and 17.
	The acyloxy component may be a structural unit derived from vinyl acetate or a derivative of vinyl acetate. The acyloxy component may be the structural unit represented by General Formula (2) below (Col. 13, lines 4-7):



    PNG
    media_image2.png
    157
    370
    media_image2.png
    Greyscale

In General Formula (2), R21 to R23 each independently represent a hydrogen atom or an alkyl group having 1 to 5 carbon atoms, and R24 represents an alkyl group having 1 to 5 carbon atoms. In particular, the acyloxy component may be a structural unit represented by General Formula (2) in which all of R21 to R23 are hydrogen atoms, and R24 is a methyl group (Col. 13, lines 30-34). This reads on the corresponding limitations recited in claims 9, 10, 11, 13, 14, 15, and 17.
	While Miyamoto provides guidance on the proportion of the acyloxy component and the polycarboxyl component, Miyamoto teaches these proportions in terms of molar percent, rather than mass percent. However, guidance on selecting the proportions of these monomer components in terms of mass or weight percent can be found in Chen, which teaches a similar vinyl polymer contained in a charge generating layer.
Chen discloses a photoreceptor comprising an electric conductive substrate, e.g., an aluminum drum, having thereon in order, a photogenerating layer (also known in the electrophotographic arts as a charge generation layer) and a charge transport layer.  (Col. 1, ll. 31-33; col. 2, ll. 10-14; col. 11, ll. 9-10; reference claim 1; and for example, the photoreceptor in example 3-3, col. 15, l. 62, to col. 16, l. 3, and col. 16, ll. 16-39.)  Chen discloses that the photogenerating layer comprises a photogenerating component (also known in the electrophotographic arts as a charge generating material), a low boiling point solvent, and a terpolymer resin having the chemical formula shown below: (Col. 2, ll. 10-14; col. 3, l. 42, to col. 4, l. 3; and reference claim 1.)

    PNG
    media_image3.png
    146
    394
    media_image3.png
    Greyscale

where x is about 80 percent to about 87 percent by weight of the terpolymer, y is from about 12 percent to about 18 percent of weight of terpolymer, and z is up to about 2 percent by weight of the terpolymer, wherein the total x, y, and z is equal to about 100 percent. (Col. 3, ll. 42, to col. 4, l. 3.) (The examiner notes that in the z repeating unit chemical formula, the ethylene carbon atoms are each missing a hydrogen atom.) Chen further discloses that in some embodiments, z is from “about 0.5 percent to about 2 percent by weight based on the total weight of the terpolymer.” (Col. 3, l. 66, to col. 4, l. 1.) According to Chen, in the terpolymer, the x, y, and z repeating units are obtained by reacting, respectively, vinyl chloride, vinyl acetate, and maleic acid. (Col. 3, ll. 27-29, 54-56, 59-61, and 63-65.)
The Chen terpolymer x repeating unit is within the compositional limitations of the “structural unit including a chlorine atom” (chlorine-containing component), recited in claim 1 and within the compositional limitations of General formula (1) recited in claims 9, 10, 11, 13, 14, 15, and 17 when in formula (1) R11 to R13 are each a hydrogen atom. 
The Chen terpolymer y repeating unit is within the compositional limitations of a “structural unit including an acyloxy group” (acyloxy component), recited in claim 1, and the compositional limitations of General formula (2) recited in claims 9, 10, 11, 13, 14, 15, and 17, when in formula (3), R21 to R23 are each a hydrogen atom, and R24 is an alkyl group having 1 to 5 carbon atoms, e.g., methyl.
According to Chen, the photoreceptor comprising the disclosed photogenerating layer provides “excellent photoinduced discharge characteristics, cyclic and environmental stability, and acceptable charge deficient spot levels arising from dark injection of charge carriers.” Col. 14, ll. 22-26; and for example, Table 1, col. 17, example 3-3.
Therefore, Chen discloses that in the terpolymer chemical formula, the y repeating unit, corresponding to a acyloxy component, is present in an amount of from about 12 wt % to about 18 wt%, the z repeating unit, corresponding to a polycarboxylic acid component, is present in an amount of about 0.5 wt% to about 2.0 wt%, and the x repeating unit, corresponding to a chlorine containing component, is present in an amount of from about 80 wt% to about 87 wt%, based on the total weight of the repeating units. This reads on the corresponding limitations recited in claims 1, 2, and 3.
Furthermore, while Miyamoto defines the polycarboxyl component as a structural unit that includes two or more carboxyl groups and does not include an acyloxy group (Col. 2, lines 32-47), Miyamoto does not teach or suggest that the polycarboxyl component comprises an aromatic compound that includes two or more carboxyl groups (an aromatic polycarboxylic acid). However, the inclusion of aromatic polycarboxylic acids in the charge generating layer of a photosensitive layer have been known to improve the sensitivity of the charge generation layer. For instance, Hongo teaches an electrophotographic sensitive body that comprises a conductive substrate and a laminated type photosensitive member composed of at least a charge generating layer and a charge transfer layer formed on the substrate (Abstract). The charge generating layer contains a moisture absorbent containing a polybasic acid compound having at least 2 carboxylic acids, such as phthalic acid ([0005]). The moisture absorbent has a high water-retaining effect that is used to keep moisture in the charge generation layer and prevent an increase in volume resistance of the charge generation layer under low humidity, thereby preventing a decrease in sensitivity ([0013]).
Therefore, it would have been obvious for a person of ordinary skill in the art, in view of the teachings of Chen, to optimize, through routine experimentation, the amount of the chlorine-containing component, acyloxy component, and polycarboxyl component, used in forming the vinyl copolymer of Miyamoto, with the goal of obtaining a photoreceptor having desired properties taught by Chen, e.g., “excellent photoinduced discharge characteristics, cyclic and environmental stability, and acceptable charge deficient spot levels arising from dark injection of charge carriers.” Chen, col. 14, ll. 22-26. It would have been also obvious for that person to experiment with a variety of structural units that include two or more carboxyl groups in the polycarboxyl group, such as aromatic polycarboxylic acids like phthalic acid, in order to optimize the volume resistance of the charge generating layer. The skilled artisan would have been motivated to do so in order to provide more stable photosensitive member, in terms of sensitivity. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/03/2022